Case 1:18-cv-01432-AJT-TCB Document 77 Filed 12/02/19 Page 1 of 2 PageID# 1314



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


KENNETH PRITCHARD,

               Plaintiff-Appellant,

       v.                                          Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY,

               Defendant-Appellee.



                             PLAINTIFF’S NOTICE OF APPEAL

       Plaintiff-Appellant Kenneth Pritchard, pursuant to Rule 3 of the Federal Rules of

Appellate Procedure, respectfully gives notice that he appeals from the November 4, 2019,

Memorandum Opinion and Order granting summary judgment, and from all prior orders made

appealable by this final order, to the U.S. Court of Appeals for the Fourth Circuit.



                                              Respectfully submitted,


                                              /s/ Nina Ren_____________________
                                              Nina Ren, Esq. (VSB No. 86434)
                                              Email: nren@kcnlaw.com
                                              Richard R. Renner, Esq. (appearing pro hac vice)
                                              Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                              818 Connecticut Avenue NW, Suite 1000
                                              Washington, D.C. 20006
                                              Direct Dial: 202-558-5968
                                              Office: 202-331-9260
                                              Facsimile: 1-866-879-6171
                                              Attorneys for Plaintiff
Case 1:18-cv-01432-AJT-TCB Document 77 Filed 12/02/19 Page 2 of 2 PageID# 1315




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

              Joseph W. Santini, Esq. (jsantini@dclawfirm.com)
              Lindsay Allaire Thompson (lathompson@dclawfirm.com)
              Friedlander Misler, PLLC
              5335 Wisconsin Avenue, NW, Suite 600
              Washington, D.C. 20015

              Counsel for the Defendant


                                             /s/ Nina Ren_____________________
                                             Nina Ren
